Loretta H. Rush, Chief Justice of Indiana
The Indiana Supreme Court Disciplinary Commission files a "Verified Emergency Petition For Order Of Interim Suspension Pursuant To Admis. Disc. R. 23, Section 11.1(b)," requesting that Respondent be suspended immediately from the practice of law in this State, pending further order of this Court or final resolution of any resulting disciplinary action, due to alleged misconduct that may cause Respondent's continued practice of law during the pendency of a disciplinary investigation or proceeding to pose a substantial threat of harm to the public, clients, potential clients, or the administration of justice. Respondent has filed a response conceding an interim suspension is warranted but requesting that the effective date of an interim suspension be delayed for a short period of time.
Being duly advised, the Court now GRANTS the petition and ORDERS that Respondent be suspended from the practice of law in this State, effective immediately. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The suspension shall continue until further order of this Court or final resolution of the underlying disciplinary action.
All Justices concur.